Citation Nr: 0107117	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran served in the U.S. Army reserves from January 
1963 to April 1964, with a period of active duty for training 
(ACDUTRA) from February 9, 1963 to August 8, 1963.  He then 
had active service from April 1964 to August 1984.  

This appeal arises from an August 1999 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to a total disability rating based on individual 
unemployability due to service connected disability.  The 
Board notes that in a letter dated in December 2000, it 
appears that the veteran has requested an increased, 100 
percent, rating for his service-connected PTSD.  As this 
issue has yet to be addressed by the RO, it is referred to 
the RO for appropriate action.  


REMAND

The veteran contends that he is unable to work due to his 
service-connected disabilities.  The record reflects that 
service connection is currently in effect for post-traumatic 
stress disorder (PTSD); coronary artery disease, status post 
CABG with history of hypertension; residuals of neck injury 
with post-traumatic arthritis status post C4-5 diskectomy and 
fusion; residuals of shrapnel fragment wounds to the lateral 
aspect of the right calf; shrapnel and/or punji stick wounds 
of the right knee; an appendectomy scar; history of kidney 
stones; and spondylolysis, L5.  He has a combined rating of 
80 percent for his service-connected disabilities.  

With regard to the claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities, the Board notes that the U.S. Court of Appeals 
for Veterans Claims held in Friscia v. Brown, 7 Vet. App. 294 
(1995), that the Board has a "duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the veteran's service-connected disability has on his 
ability to work."  The record reflects that VA examiners on 
the most recent VA examinations, in May and June 1999 and in 
January 2000, did not provide such an opinion regarding the 
veteran's service-connected disabilities.  Accordingly, an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work, with supporting 
rationale, should be obtained on remand.  

With regard to the service-connected PTSD, the Board notes 
that the record reflects that the veteran has received 
biweekly therapy at the Columbia VA Medical Center (VAMC) 
since July 1998, however, complete VA treatment records have 
not yet been associated with the claims file.  As VA 
treatment records are considered to be constructively of 
record, and may be relevant to the instant claim, the RO 
should obtain complete VA treatment records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the veteran has reported receiving Social 
Security disability benefits, based on his PTSD; however, the 
records associated with his award of SSDI have not been 
associated with the claims folder.  The Board notes that if 
an award of Social Security disability benefits has been 
granted, the U.S. Court of Appeals for Veterans Claims has 
made it clear that Social Security records are relevant to 
claims for disability compensation and that not only the 
decision of that agency, but also the records considered in 
arriving at the decision, must be obtained.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.

2.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who may have treated him 
for his service-connected disabilities 
since February 2000.  After obtaining any 
necessary releases, the RO should obtain 
copies of complete clinical records from 
the identified treatment sources, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from the Columbia VAMC.

3.  The veteran should be afforded a VA 
general medical examination to determine 
the current severity of his service-
connected disabilities and the impact of 
his service-connected disabilities on his 
industrial adaptability.  It is 
imperative that the examiner review the 
claims folders prior to the examination.  
The examiner should render an opinion as 
to what effect the veteran's service-
connected disabilities have on his 
ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide supporting 
rationale for any opinion rendered.  

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


